Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 11/24/2020. Claims 2, 4, and 19 are amended, claims 1, 3 and 16-18 are canceled. Thus, claims 2, 4-15, and 19 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a surface” in line 14 is the same “a surface” in line 13. Such “a surface” should be clearly defined. 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (8222578) in views of Thomas et al (4555606), and Lindenmeier et al (6377221).
	For claim 2, Beier teaches an appliance (abstract) (fig.1-2) comprising: a housing (2) including an internal compartment (6) (col.2, lines 58-60), and an antenna (12) for at least one of receiving RF signals and transmitting RF signals from/in a first direction (housing wall 18 acts as reflector which forces the antenna into one direction) (col.3, 
 	However, Beier fails to teach wherein at least a portion of the housing comprises an electrically conductive portion, wherein the antenna comprises a connection to said electrically conductive portion such that said electrically conductive serves as a ground plane of said antenna, wherein the ground plane is positioned behind the active component relative to the first direction, and said door assembly including a window for allowing viewing of the internal compartment from outside the internal compartment, said window including said electrically conductive portion in the form of at least one transparent conductive layer. 

	Thomas teaches, similar appliance with antenna (102), wherein at least a portion of the housing (10 as shown in fig.1) comprises an electrically conductive portion (ground plane, which electrically conductive, box 70 as shown in fig.2) (col.6, lines 7-12), wherein the antenna (102 as shown in fig.2) comprises a connection to said electrically conductive portion such that said electrically conductive serves as a ground plane of said antenna (ground plane box 70 as shown in fig.2) (col.6, lines 7-12), wherein the ground plane (ground plane box 70 as shown in fig.2) is positioned behind the active component relative to the first direction (col.6, lines 7-18).

	Lindenmeier teaches, similar door, said door assembly (17 as shown in fig.1 and 2) including a window (1 as shown in fig.1 and 2) for allowing viewing of the internal compartment from outside the internal compartment (inside of vehicle as shown in fig.1-2), said window (1 as shown in fig.3 and 4) (examiner notes that the structure of antenna,6,8, and 15 is attached in front of active component which is part of the window) including said electrically conductive portion (4 as shown in fig.1 and 4) in the form of at least one transparent conductive layer (abstract, lines 1-10) (therefore, using the prior art of, Lindenmeier, that teaches door which includes window with one transparent conductive layer and antenna attached to door in direction meets the claim limitation with combination of prior arts of Beier and Thomas).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the device in the Beier‘s reference, as modified by Thomas, to include said door assembly including a window as suggested and taught by Lindenmeier, for purpose of reducing heat transmission thru door while transmitting light into the window (Lindenmeier, abstract, lines 1-10).  	


 	
Allowable Subject Matter
  Claims 4-6 are allowed. The following is an examiner’s statement of reasons for allowance: The prior arts, Beier (8222578) in views of Thomas et al (4555606), teaches all the limitation as previously disclosed.  However, the combination of the closest prior art, Beier (8222578) in views of Thomas et al (4555606), do not disclose, for claim 4, when said door assembly is in the closed position such that said conductive plate is capacitively coupled to said active component of said antenna when said door assembly is in the closed position. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Claims 8-15 are allowable and the following is an examiner’s statement of reasons for allowance: as for claim 8, the closest prior art, Beier (2008/0210685) in views of Thomas et al (4555606), Elmas et al (WO 2013098330) and Bhogal et al (2016/0327279), teaches housing including an internal compartment, a door assembly having a closed position and an open position for allowing user ingress into said internal compartment, a window provided in said door assembly for allowing viewing of the internal compartment from outside the compartment, said window including an interior glass substrate having an Interior surface facing said Internal compartment and an exterior surface, an exterior However, the combination of prior arts, Beier (2008/0210685) in views of Thomas et al (4555606), Elmas et al (WO 2013098330) and Bhogal et al (2016/0327279, do not disclose wherein the active component is positioned between the Interior glass substrate and the exterior glass substrate and the at least one transparent conductive layer Is disposed behind the active component relative to the first direction. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.

  Response to Amendment/Arguments
Applicant’s arguments with respect to claims 2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761
021122